 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity,                    No. CV-20-00020-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   United States Forest Service, et al.,
13                  Defendants.
14
15          Plaintiff filed this action on January 13, 2020, alleging that the Defendants, the
16   United States Forest Service and Fish and Wildlife Service, have violated the Endangered

17   Species Act (ESA) by failing to reinitiate section 7 consultation for actions authorizing
18   livestock grazing on allotments in national forest lands within Greenlee County. On

19   February 12, 2020, Daniel Gabino Martinez, acting pro se, filed a Third Party Complaint

20   [to Intervene] and Motion to Dismiss. (Doc. 8.) He alleges that he owns property in
21   Greenlee County. On February 26, 2020, the Plaintiff filed a Response which articulately
22   explains why Mr. Martinez is neither entitled to intervene as a right nor permissively.

23   (Response (Doc. 9)).

24          The Court will not restate the law. Martinez’ only discernable interest in the action

25   is his ownership of some unspecified land in Greenlee county. He does not allege to be a

26   permittee on any allotments at issue. Any generalized interest in avoiding potentially
27   stricter grazing permit limitations is too remote from the substance of the litigation to merit
28   intervention. There is no basis to believe that he has a claim or defense that shares a
 1   common question of law or fact with the main action. The Court denies him intervention.
 2   As a non-party he may not seek dismissal of the action.
 3         Accordingly,
 4         IT IS ORDERED that Daniel Gabino Marines is denied intervention in this action
 5   and the Motion to Dismiss (Doc. 8) is DENIED.
 6                Dated this 11th day of March, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
